933 F. Supp. 1106 (1996)
SAARSTAHL AG, Plaintiff,
v.
UNITED STATES, Defendant,
and
Inland Steel Bar Co., Defendant-Intervenor.
Slip Op. 96-133. Consol. Court No. 93-04-00219.
United States Court of International Trade.
August 13, 1996.

ORDER
CARMAN, Judge.
The Court of Appeals for the Federal Circuit having remanded this matter to this Court, see Saarstahl AG v. United States, 78 F.3d 1539 (Fed.Cir.1996), rev'g and remanding Saarstahl, AG v. United States, 858 F. Supp. 187 (CIT 1994), and in light of this Court's opinions in British Steel PLC v. United States, 924 F. Supp. 139 (CIT 1996), appeals docketed, Nos. 96-1401 to -06 (Fed. Cir. June 21, 1996), and British Steel PLC v. United States, 936 F. Supp. 1053 (CIT 1996), it is hereby
ORDERED that this case is remanded to the Department of Commerce; and it is further
*1107 ORDERED that Commerce shall follow this Court's opinion in British Steel PLC v. United States, 936 F. Supp. 1053 (CIT 1996) in performing its remand determination. Given that the relevant facts appear to be the same as those discussed in that opinion, Commerce may submit a remand determination virtually identical to the remand determination discussed in that opinion; and it is further
ORDERED that Commerce shall file its remand determination with this Court no later than August 19, 1996; and it is further
ORDERED that Commerce, Saarstahl AG, Inland Steel Bar Company, and amicus curiae may each file one submission commenting on the remand determination. Comments shall not exceed five pages. All comments must be filed no later than August 23, 1996.